Fish, C. J.
When an owner delivers goods to a carrier for transportation to a destination beyond its line, and for that purpose to be delivered by it to a connecting carrier in order to continue the transportation, or where it becomes necessary for that purpose to make successive deliveries from one to another upon a continuous line or succession of carriers, the first and each succeeding carriel-, if each conducts business independently of the others, becomes the agent of the owner to make delivery of the goods to the next carrier; and if, in such case, the initial carrier gives to the owner a bill of lading by the .terms of which the goods are to be delivered at the terminus of its line to a named connecting carrier to be transported over the latter’s line and certain other designated lines to destination, and, by the fault or negligence of the initial carrier, the goods are transported to destination over other lines than those named in the bill of lading, the final carrier has the right to pay the charges for freight, if within the ordinary rates and apparently regular, of the prior connecting carriers over whose lines the goods were transported, and to hold the goods for reimbursement, as well as for its own share of the fx-eight earned and for demurrage due it; provided, the final carrier had no knowledge or notice of the agreement between the owner and the initial carrier-, embodied in the bill of lading, as to a different routing of the goods. Bird v. Georgia R., 72 Ga. 655; Georgia R. Co. v. Murrah, 85 Ga. 343 (11 S. E. 779), and authorities cited; Goodin v. Southern Railway Co., 125 Ga. 630, 634 (54 S. E. 720, 5 Ann. Cas. 573); Seaboard Air-Line Ry. v. Friedman, 128 Ga. 316, 318 (57 S. E. 778); 1 Hutch. Car. (3d ed.) § 139; 4 Elliott on Railroads (2d ed.), § 1451; 5 A. & E. Enc. Law (2d ed.), 406, 408; 11 Notes to American Decisions 747, annotations to Briggs v. Boston & L. R. Co., 6 Allen, 246 (83 Am. D. 626).
(а) The final carrier and the next preceding conneetixig carrier would be none the less independent carriers merely because the settlement of the proportionate freight charges due each of them, according to regular published rates for goods carried over both lines, was made by their respective auditors at stated intervals, instead of such charges beixxg paid at the junctional point by the receiving line to the delivering line.
(б) Applying the law as above anxxounced to the facts of this case, the trial judge erred in directing a verdict for the plaintiff in an action of trover and bail, brought by the owner of goods against the final carrier; and in overruling the motion for new trial made by the defendant. Judgment reversed.

All the Justices concur.